No, 12216
      IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1973


DOUGLAS R McGUIRE,
         .
                      Plaintiff and Respondent,


HOWARD NELSON, d /b/a
HARMONY HOUSE,
                      Defendant and Appellant.


Appeal from: District Court of the Eighteenth Judicial District,
             Honorable W. W. Lessley , Judge presiding.
Counsel of Record:
    For Appellant :
         Bennett and Bennett, Bozemn, Montana
         Lyman H, Bennett 111 argued, and Lyman Bennett, Jr.
          appeared, Bozeman, Montana
         Bolinger and Wellcome, Bozeman, Montana
         Page Wellcome appeared, Bozeman, Montana
    For Respondent :
         Berger, Anderson, Sinclair and Murphy, Billings,
          Montana
         Richard Anderson argued, Billings, Montana

                                 - -   -




                                       Submitted:   January 24, 1973
M r , J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.

            T h i s i s an a p p e a l from judgment e n t e r e d on a j u r y v e r d i c t
i n t h e d i s t r i c t c o u r t of t h e e i g h t e e n t h j u d i c i a l d i s t r i c t , county
of G a l l a t i n .   The j u r y r e t u r n e d a v e r d i c t i n t h e amount of $45,000
i n f a v o r of p l a i n t i f f .   A f t e r d e n i a l of d e f e n d a n t ' s motion f o r
a new t r i a l , defendant appealed t h e f i n a l judgment and o r d e r denying
a new t r i a l ,
            P l a i n t i f f brought t h e a c t i o n t o r e c o v e r damages f o r p e r s o n a l
i n j u r i e s s u s t a i n e d i n a motorcycle a c c i d e n t which occurred on
J u l y 5 , 1970.       Defendant Howard Nelson, d / b / a Harmony House, i s
an a u t h o r i z e d Honda d e a l e r .
            P l a i n t i f f purchased a used 1966 Honda T r a i l 90 motorcycle
from a f r i e n d i n A p r i l 1970.          The f r o n t t i r e of t h e Honda was
badly worn so p l a i n t i f f d e s i r e d t o r e p l a c e i t .        Since p l a i n t i f f
was working f u l l time d u r i n g t h e day and a s a musician a t n i g h t ,
he s e n t h i s g i r l f r i e n d , now h i s w i f e , S h e r r i e Johnson McGuire,
t o Harmony House t o purchase t h e new t i r e .                    He i n s t r u c t e d h e r t o
a s k f o r a t i r e f o r a "1966 Honda T r a i l Bike go'',                  S h e r r i e con-
tended she went t o Harmony House and purchased a t i r e , although
defendant and h i s employees denied s e l l i n g h e r any t i r e ,                       Plain-
t i f f ' s w i t n e s s e s p l a c e d h e r n e a r t h e s t o r e w i t h a t i r e a t t h e time
of t h e a l l e g e d purchase.          She t e s t i f i e d she s p e c i f i e d a t i r e "for
a 1966 T r a i l Bike Honda 90".                A l l e g e d l y , an employee of Harmony t h e n
checked some c a t a l o g s , conversed w i t h o t h e r employees, and then
brought o u t a t i r e from t h e back room and s o l d it t o h e r .                        She
took t h e t i r e t o t h e s t o r e where p l a i n t i f f worked and placed t h e
t i r e i n h i s car.
            P l a i n t i f f t e s t i f i e d t h a t a day o r two l a t e r he took t h e
t i r e and motorcycle t o a s e r v i c e s t a t i o n t o have t h e t i r e mounted.
However, t h e owner of t h e s e r v i c e s t a t i o n contended p l a i n t i f f could
n o t have had t h e t i r e mounted a t h i s s t a t i o n because h e had a s e t
p o l i c y n o t t o mount motorcycle t i r e s .                F u r t h e r , h e d i d n o t have
proper equipment t o mount motorcycle t i r e s .                            I n any e v e n t , t h e
t i r e was mounted on t h e Honda T r a i l Bike 90.
            P l a i n t i f f maintains t h e c r u x of t h e c a s e l i e s i n t h e
d i f f e r e n c e between t h e proper f r o n t t i r e s i z e l i s t e d i n t h e
manufacturer's s p e c i f i c a t i o n s and t h e s i z e o f t h e t i r e a c t u a l l y
mounted on t h e motorcycle.                   The s i z e of t h e t i r e purchased by
S h e r r i e McGuire and mounted on t h e motorcycle was a 2,75 x 17,
The proper f r o n t t i r e , according t o m a n u f a c t u r e r ' s s p e c i f i c a t i o n s ,
was a 2.50 x 17 s i z e .              The t i r e S h e r r i e purchased was t h e proper
s i z e f o r t h e r e a r wheel b u t a t t h e time of t h e purchase she d i d
n o t s p e c i f y whether she wanted a f r o n t o r r e a r t i r e .
           The day o f t h e a c c i d e n t , p l a i n t i f f and S h e r r i e went t o an
a r e a c a l l e d "the p i t s " n e a r Bozeman.             The motorcycle was designed
a s a t r a i l b i k e and p l a i n t i f f intended t o use i t t h e r e f o r t h a t
purpose.         S h e r r i e was h e s i t a n t about r i d i n g down a p a r t i c u l a r
i n c l i n e and p l a i n t i f f t e a s e d h e r by edging t h e b i k e over t h e h i l l .
A s t h e b i k e began t o r o l l , i t encounted a r i s e o r bump i n t h e
t e r r a i n about 2 112 f e e t from t h e t o p of t h e h i l l .                   The motorcycle
suddenly p i t c h e d forward throwing S h e r r i e t o t h e s i d e ,                     Plaintiff
plummeted down t h e h i l l w i t h t h e b i k e l a n d i n g on t o p of him.                        He
s u s t a i n e d a f r a c t u r e d p e l v i s and d i s l o c a t e d h i p .    Sherrie received
no s e r i o u s i n j u r y and makes no c l a i m f o r any.                  That p l a i n t i f f
r e q u i r e s f u r t h e r s u r g e r y and perhaps even t o t a l h i p replacement
was n o t c o n t e s t e d by defendant,
           The e x a c t c a u s e of t h e a c c i d e n t was unknown t o p l a i n t i f f
a t t h a t time.        He s p e c u l a t e d t o a n ambulance d r i v e r t h a t he may
have a p p l i e d t h e f r o n t brake.           Some n i n e months a f t e r t h e a c c i d e n t ,
p l a i n t i f f was r i d i n g t h e same c y c l e , w i t h t h e same equipment, over
a bumpy t e r r a i n of f i s t - s i z e rocks.             A s he drove over t h e r o c k s ,
he f e l t a momentary s e i z i n g of t h e f r o n t wheel.                      He observed t h a t
when he h i t a rock t h e wheel would move up i n t h e f r o n t f e n d e r
housing and f r e e z e a s i t h i t t h e upper l i m i t of t r a v e l .                   He told
f r i e n d s w i t h him t h a t he had j u s t discovered t h e cause of t h e
accident.        One f r i e n d t r i e d t h e same t h i n g and observed t h e same
results,
           L a t e r , p l a i n t i f f compared h i s c y c l e w i t h one n e a r l y
i d e n t i c a l t o h i s and n o t i c e d t h a t h i s f r o n t t i r e was a 2-75 x 1 7 ,
w h i l e t h e o t h e r c y c l e ' s f r o n t t i r e was a 2.50 x 17, He then took
h i s b i k e t o a c y c l e shop o p e r a t o r , Ron Abelin, f o r f u r t h e r checking.
                                                     the
Abelin placed a f u r n i t u r e clamp on/handlebars and t h e f r o n t wheel
ax.le t o compress t h e f r o n t shock a b s o r b e r t o t h e l i m i t of t r a v e l .
Upon doing s o , t h e f r o n t t i r e would n o t t u r n ,
           This same demonstration was conducted a t t r i a l .                         When t h e
clamp was placed on t h e l e f t s i d e t h e t i r e would t u r n s l i g h t l y ;
when placed on t h e r i g h t s i d e t h e t i r e would n o t t u r n a t a l l .
When t h e 2.75 x 17 t i r e was r e p l a c e d w i t h t h e 2,50 x 17 t i r e , t h e
t i r e r o t a t e d f r e e l y w i t h t h e clamp placed on e i t h e r s i d e .
Defendant o b j e c t e d t o t h e demonstration on t h e grounds t h a t
s i m i l a r i t y of c o n d i t i o n s could n o t be shown; t h a t i s , t h e r e was
no showing t h e normal o p e r a t i o n of t h e c y c l e would p l a c e t h e
same p r e s s u r e on t h e f r o n t f o r k a s d i d t h e f u r n i t u r e clamp.          The
demonstration was performed; defendant was allowed a c o n t i n u i n g
objection.
           J u s t p r i o r t o t r i a l on December 10, 1971, p l a i n t i f f moved
t o amend h i s complaint t o encompass a t h e o r y of implied warranty
of f i t n e s s , a s provided i n s e c t i o n 87A-2-315, R.C.M.                 1947.        Hearing
on t h e motion t o amend was h e l d t h e day of t r i a l , December 14, 1971.
Defendant maintained t h e motion was n o t t i m e l y i n t h a t i t changed
t h e t h e o r y of t h e law on t h e c a s e f o r which defendant had no time
t o prepare.        P l a i n t i f f contended t h e amendment merely e x p l a i n e d
and c l a r i f i e d t h e complaint.         The c o u r t g r a n t e d t h e motion t o
amend, denied d e f e n d a n t ' s motion f o r continuance, and ordered
t h e t r i a l t o begin,
           Defendant p r e s e n t s seven i s s u e s f o r review on a p p e a l ,
b u t we w i l l d i s c u s s only t h o s e i s s u e s d e t e r m i n a t i v e of t h i s
case,
            While w a r r a n t i e s of f i t n e s s f o r a p a r t i c u l a r purpose,
a s expressed i n s e c t i o n 87A-2-315,               R.C.M.      1947, a r e n o t novel
b e f o r e t h i s Court, t h i s c a s e p r e s e n t s t h e f i r s t i n s t a n c e i n which
we need c o n s i d e r t h e s u b s t a n t i v e problems r a i s e d under t h e
statute.         W w i l l f i r s t c o n s i d e r whether t h e motion t o amend
                  e
should have been g r a n t e d ,
            W cannot a g r e e t h a t p l a i n t i f f ' s amendment merely c l a r i f i e d
             e
t h e o r i g i n a l complaint,         The o r i g i n a l complaint was c l e a r l y based
on t h e a l l e g e d n e g l i g e n c e of defendant.           The p r e t r i a l o r d e r was
no d i f f e r e n t .   This remained t h e t h e o r y of t h e c a s e u n t i l v e r y
shortly before the t r i a l .              In f a c t , a s heretofore noted, the
motion t o amend was n o t g r a n t e d u n t i l t h e v e r y day of t r i a l .
I f t h e complaint and p r e t r i a l o r d e r s o c l e a r l y s t a t e d a t h e o r y
of implied warranty of f i t n e s s , a s p l a i n t L f f contends, why was
i t not expressly stated?                  Obviously, i t was n o t contemplated
u n t i l s h o r t l y b e f o r e t h e motion t o amend was f i l e d .
            It w a s e r r o r f o r t h e t r i a l c o u r t t o g r a n t p l a i n t i f f ' s
motion t o amend t h e complaint t o i n c l u d e t h e theory of implied
warranty of f i t n e s s ,         Although Rule 15 ( a ) , M.R,Civ. P,               ,   estab-
l i s h e s t h a t l e a v e t o amend s h a l l be f r e e l y g r a n t e d , amendments
should n o t be allowed where t h e t h e o r y p r e s e n t e d by t h e amend-
ment i s t o t a l l y i n a p p l i c a b l e t o t h e c a s e , a s i s t h e s i t u a t i o n
here.
            Negligence, e i t h e r on t h e p a r t of defendant o r p l a i n t i f f ,
h a s no p l a c e i n an a c t i o n f o r an a l l e g e d breach of warranty.
S i m i l a r l y , warranty t h e o r i e s a r e i r r e l e v a n t t o a n e g l i g e n c e c a s e .
I n P i c k e r X-Ray Corp, v. General Motors Corp., 185 A.2d 919,922,
t h e Municipal Court of Appeals f o r t h e D i s t r i c t of Columbia, s a i d :
        11There seems t o b e some confusion i n understanding

        t h e n a t u r e of implied warranty l i a b i l i t y . I n t h e
        f i r s t p l a c e , concepts of n e g l i g e n c e and f a u l t , a s
        d e f i n e d by n e g l i g e n c e s t a n d a r d s , have no p l a c e i n
        warranty recovery c a s e s , Proof of negligence i s un-
        n e c e s s a r y t o l i a b i l i t y f o r breach of implied w a r r a n t y
        and t h e l a c k of i t i s immaterial t o defense t h e r e o f ,
        Since t h e warranty i s implied, e i t h e r i n f a c t o r i n
           law, no e x p r e s s r e p r e s e n t a t i o n s o r agreements by
           t h e manufacturer [ o r r e t a i l e r , a s t h e c a s e may b e ]
           a r e needed. Implied warranty recovery i s based
           on two f a c t o r s :        (a) The product o r a r t i c l e i n
           q u e s t i o n h a s been t r a n s f e r r e d from t h e manufacturer ' s
            [ r e t a i l e r ' s ] possession while i n a 'defective' s t a t e ,
           more s p e c i f i c a l l y , t h e product f a i l s e i t h e r t o b e
           I reasonably f i t f o r t h e p a r t i c u l a r purpose i n t e n d e d '

           o r of 'merchantable q u a l i t y , ' a s t h e s e two terms,
           s e p a r a t e b u t o f t e n overlapping, a r e d e f i n e d by t h e
           law; and (b) a s a r e s u l t of being 'defective: t h e
           product causes p e r s o n a l i n j u r y o r p r o p e r t y damage, II
           .[Paraphrased m a t e r i a l added].
See a l s o :       2 Frurnrner & Friedman, Products L i a b i l i t y , $ 16.01 [ I ] ;
3 ~ e n d e r ' sU.C.C.      S e r v i c e , Duesenberg & King, S a l e s and Bulk
T r a n s f e r s 5 7.01 141.
           A s a r e s u l t of t h e amendment, defendant had t o be prepared
f o r an e n t i r e l y d i f f e r e n t defense t h e o r y ,      The p r e j u d i c i a l n a t u r e
of t h e amendment becomes more a p p a r e n t when viewed i n l i g h t o f
t h e i n s t r u c t i o n s given,     The i s s u e s became s o confused t h a t both
t h e o r i e s were combined i n t o a s i n g l e i n s t r u c t i o n .        The q u e s t i o n
should n o t have been whether t h e r e was a breach of an implied
warranty o r f i t n e s s f o r a p a r t i c u l a r purpose, b u t r a t h e r , whether
t h e defendant was n e g l i g e n t .
           The c o u r t ' s I n s t r u c t i o n No. 6 , r e l a t i n g t o t h e two t h e o r i e s
upon which p l a i n t i f f p r e d i c a t e d h i s c a s e , f a i l e d t o p r o p e r l y d i s -
tinguish the theories.                  The i n s t r u c t i o n s t a t e d only t h a t c o n t r i -
b u t o r y n e g l i g e n c e was no defense t o a breach of warranty,                         It
d i d n o t i n d i c a t e t o t h e j u r y t h a t any n e g l i g e n c e on t h e d e f e n d a n t ' s
p a r t was t o t a l l y i n a p p o s i t e t o recovery under t h e warranty theory.
T h i s , when coupled w i t h c o u r t ' s I n s t r u c t i o n No. 8 , must n e c e s s a r i l y
have l e f t t h e j u r y completely i n doubt a s t o any d i s t i n c t i o n s
between t h e t h e o r i e s .        I n s t r u c t i o n No. 8 speaks i n terms of
r e l i a n c e on t h e s e l l e r ' s s k i l l i n s e l e c t i n g t h e merchandise, a
warranty element, b u t concludes t h a t t h e r e s u l t a n t improper s e l e c -
t i o n of merchandise by f a i l u r e t o e x e r c i s e r e a s o n a b l e c a r e i s
negligence.           This Court i n Brothers v , Surplus T r a c t o r P a r t s Corp.,
        Mon t   .        9   --        P.2d          ,   30 St.Rep.       265,268, r u l e d t h a t
confusing i n s t r u c t i o n s concerning t h e t h e o r i e s of n e g l i g e n c e and
implied warranty were grounds f o r r e v e r s a l .
            P l a i n t i f f i s n o t r e s t r i c t e d from p l e a d i n g i n t h e a l t e r -
native.        But where, a s h e r e , i t becomes r e a d i l y a p p a r a n t t h a t any
warranty t h e o r y i s f o r e i g n t o t h e proper pleading of t h e c a s e ,
any combination of t h e two t h e o r i e s cannot be t o l e r a t e d .                     The
i n a p p l i c a b i l i t y of t h e warranty t h e o r y becomes e s p e c i a l l y obvious
when i n a r t f u l l y drawn i n s t r u c t i o n s a r e merely a conglomeration
of t h e two t h e o r i e s .
           What p l a i n t i f f a c t u a l l y s u g g e s t s i s n o t t h a t t h e t i r e
i t s e l f was d e f e c t i v e , b u t t h e s a l e of t h e t i r e t o t h e p l a i n t i f f ' s
a g e n t was d e f e c t i v e .    But, such s u g g e s t i o n only f u r t h e r confuses
the issue.          To say t h e s a l e was d e f e c t i v e n e c e s s a r i l y i m p l i e s t h e
s a l e was n e g l i g e n t .     W f i n d l i t t l e support f o r t h e t h e o r y t h a t
                                     e
an a l l e g e d l y n e g l i g e n t a c t i s a d e f e c t .   A l l cases facing the issues
p r o p e r l y i n d i c a t e t h a t t h e d e f e c t must be i n t h e product i t s e l f ,
A quick sampling of r e c e n t c a s e s i s h e l p f u l :              Van Winkle v.
F i r e s t o n e T i r e and Rubber Co.,          117 I l l , A p p , 2 d 324, 253 N.E.2d
588, an a l l e g e d l y d e f e c t i v e t i r e ; P e t e r s v. Lyons, (Mich. 1969),
168 N.W.2d 759, an a l l e g e d l y d e f e c t i v e dog c h a i n ; Kirk v . S t i n e -
way Drug S t o r e Com., 38 111,Appe2d 327, 187 N.E.2d 307, an
a l l e g e d l y d e f e c t i v e s t e p l a d d e r ; Utley v. Standard Magnesium &
Chemical Co,        ,   (Okl. 1970), 478 P, 2d 953, a n a l l e g e d l y d e f e c t i v e
metal l a d d e r ; C o n t i n e n t a l Cas. Co. of I l l . v , Westinghouse Elec,
Corp.,      (D.C.Mich.        1970), 327 F. Supp. 720, an a l l e g e d l y d e f e c t i v e
s p o t weld on a h e a t i n g - a i r c o n d i t i o n i n g u n i t ; P a u l l u s v. L i e d k i e ,
92 Idaho 323, 442 P,2d 733, a l l e g e d l y d e f e c t i v e b r e e d e r hogs
because of d i s e a s e ; DeLamaw Motor Co. v , White, 249 Ark. 708,
460 S,W,2d 8 0 2 , a n a l l e g e d l y d e f e c t i v e t r u c k ; Waddell v , American
Breeders S e r v i c e , I n c . ,               Mnt
                                                  o     .          ,   505 P,2d 417, 30 St.Rep,
91, a l l e g e d l y d e f e c t i v e b u l l semen.
            P l a i n t i f f c i t e s Lewis v. Mobil O i l Corp.,              ( 8 t h C i r , 1971),
438 F.2d 500, i n support of h i s theory.                          It i s d i f f i c u l t t o r e -
concile - -
        Lewis w i t h t h e c a s e s noted above.                     Although t h e c a s e i s
somewhat d i s t i n g u i s h a b l e , t h e d i s t i n c t i o n between n e g l i g e n c e and
warranty was overlooked.                   The c o u r t i n Lewis h e l d , i n e f f e c t , t h a t
t h e improper s e l e c t i o n of h y d r a u l i c system o i l breached an
implied warranty of f i t n e s s .               However, i n t h a t c a s e , t h e p l a i n -
t i f f i n i t i a l l y r e q u e s t e d t h a t he b e s u p p l i e d w i t h t h e proper o i l
f o r h i s system, and c o n t i n u a l l y r e i t e r a t e d h i s concern t h a t t h e
o i l be t h e proper one.              Mobil O i l c o n s i s t e n t l y s u p p l i e d an i m -
proper o i l u n t i l n e a r l y two y e a r s a f t e r t h e o i l was f i r s t f u r -
nished.        Here, on t h e o t h e r hand, defendant d i d supply p l a i n t i f f
w i t h a proper t i r e " f o r a 1966 T r a i l Bike Honda go",                        t h e t i r e was,
i n f a c t , a c o r r e c t t i r e s i z e f o r t h e r e a r wheel of t h e c y c l e ;
p l a i n t i f f ' s agent had n o t s p e c i f i e d which wheel.
           I n Van Winkle v. F i r e s t o n e T i r e and Rubber Co.,                      117 I l l ,
App.2d 324, 253 N.E.2d 588, 590, t h e A p p e l l a t e Court of I l l i n o i s
had t h i s t o say concerning t h e p l a i n t i f f ' s burden:
             he p l a i n t i f f must       **
                                             k show a f f i r m a t i v e l y
                                             ,
           t h a t t h e r e was some d e f e c t i n t h e a r t i c l e s o l d
           which rendered i t u n f i t f o r t h a t purpose and
           t h a t damage r e s u l t e d from such d e f e c t . "
I n support of t h i s r u l e , t h e I l l i n o i s c o u r t c i t e d Kirk v. Stineway
Drug S t o r e Com,which              case related t o a defective stepladder f o r
f a i l u r e t o i n s t a l l a s a f e t y c l e a t ; and Knab v . Alden's I r v i n g
Park, I n c . , 49 111,App.Zd 371, 199 N.E.2d 815, r e l a t i n g t o a
p a i r of t r o u s e r s d e f e c t i v e because of t h e h i g h l y inflammable n a t u r e
of t h e m a t e r i a l .    W a r e i n accord w i t h t h e I l l i n o i s c o u r t ,
                               e
           Here, defendant warranted t h a t t h e t i r e he a l l e g e d l y s o l d
p l a i n t i f f ' s agent was f r e e of d e f e c t s a f f e c t i n g t h e p a r t i c u l a r
purpose f o r i t s intended use.                   The t i r e was without q u e s t i o n a
p e r f e c t l y good 2.75 x . 1 7 t i r e t h a t d i d n o t f a i l , a s t h e term i s
o r d i n a r i l y used, i n i t s normal o p e r a t i o n .          Plaintiff is not
precluded from a l l e g i n g t h a t t h e s e l e c t i o n of t h e t i r e was i m -
proper.        Such a l l e g a t i o n , however, could only be p r e s e n t e d t o
t h e j u r y on a n e g l i g e n c e t h e o r y ,     Since we f i n d a warranty of
f i t n e s s i n a p p l i c a b l e , d e f e n d a n t ' s c o n t e n t i o n concerning f a i l u r e
t o r e c e i v e timely n o t i c e of t h e d e f e c t need n o t b e considered.
           While o t h e r i s s e s r a i s e d by defendant a r e n o t p e r t i n e n t
t o t h e grounds f o r r e v e r s a l , they would, no doubt, be r a i s e d
a g a i n on r e t r i a l ; t h e r e f o r e we s h a l l determine them.            Defendant
o b j e c t e d a t t r i a l t o t h e i n t r o d u c t i o n of t h e f u r n i t u r e clamp
demonstration.           He c l a i m s e r r o r on t h e b a s i s t h a t no s i m i l a r i t y
of c o n d i t i o n s was shown between t h e amount of f o r c e a p p l i e d by
t h e clamp and t h e p r e s s u r e a c t u a l l y e x e r t e d by two persons r i d i n g
the cycle.         W agree,
                    e                The t r i a l c o u r t e r r e d i n a l l o w i n g t h e
demonstration w i t h o u t proper foundation.
           This Court h a s c o n s i s t e n t l y h e l d t h a t s u b s t a n t i a l s i m i l a r i t y
of c o n d i t i o n s must be shown b e f o r e experiments o r demonstrations
can b e introduced.             Bernhard v. Lincoln County, 150 Mont, 557,
561, 437 P.2d 377; Hurly v. S t a r T r a n s f e r Company, 141 Mont. 176,
181, 376 P,2d 504; Richardson v. Farmers Union O i l Co., 131 Mont.
535, 548, 312 P,2d 134.                 The p e r s u a s i v e e f f e c t of t h i s courtroom
demonstration cannot be denied,                      Without a showing t h a t t h e clamp
p r e s s u r e was n o t s i g n i f i c a n t l y g r e a t e r than t h e p r e s s u r e of two
r i d e r s , t h e demonstration should n o t have been a d m i t t e d ,                    Other-
w i s e , the jury i s strongly influenced t o speculate t h a t t h e r e -
s u l t shown i n t h e demonstration was, i n f a c t , t h e c a u s e of t h e
accident.        P l a i n t i f f ' s w i t n e s s Abelin admitted he d i d n o t know
whether t h e p r e s s u r e a p p l i e d was s i m i l a r .
           The cause i s r e v e r s e d and remanded f a r a new t r i a l .




   Associat
               Qu s t i c e s ,